Citation Nr: 1020816	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  08-37 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Entitlement to an effective date earlier than June 23, 2004, 
for the award of a total disability rating for compensation 
based upon unemployability due to service-connected 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Heather J. Harter
INTRODUCTION

The Veteran served on active duty from December 1967 to 
December 1969.  He served in Vietnam from May 1968 to May 
1969, and was awarded the Vietnam Campaign Medal, among other 
decorations.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from RO decisions of January 2005, which 
granted a total disability rating based upon unemployability 
effective August 1, 2004; August 2006, which continued the 
effective date of August 1, 2004; and October 2008, which 
awarded an earlier effective date of June 23, 2004.  The 
Veteran and his wife presented sworn testimony during a 
hearing before the undersigned Veterans Law Judge in 
September 2009.  


FINDINGS OF FACT

1.  The Veteran's August 2003 claim for an increased 
disability rating for PTSD may be construed as an implicit 
claim for a total disability rating based upon 
unemployability.

2.  The evidence does not show that the Veteran was rendered 
unemployable due to PTSD prior to August 2003.


CONCLUSIONS OF LAW

1.  An effective date of August 8, 2003, for the award of 
TDIU, reflecting the date the VA received the Veteran's claim 
for an increased disability rating for PTSD, is warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.1(r), 
3.340, 3.341, 3.151, 3.155, 3.400, 4.16 (2009).

2.  An effective date prior to August 8, 2003, for the award 
of total disability rating based upon unemployability is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.1(r), 3.340, 3.341, 3.151, 3.400, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that an earlier effective date for the 
award of a total disability rating for compensation based 
upon unemployability is warranted.  In his substantive 
appeal, he requests an effective date of November 2003.  In 
other correspondence, he asserts that the record shows he was 
unemployable much earlier, pointing to the VA's finding that 
he was incompetent for purposes of handling his pension 
benefit payments in 2000.  

Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  First, proper notice must be 
provided to a claimant before the initial VA decision on a 
claim for benefits and must:  (1) inform the claimant about 
the information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  The VA is also required 
to inform the Veteran of how the VA assigns disability 
ratings and effective dates.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  This information was 
provided in a letter of May 2006, prior to initial 
adjudication of the issue on appeal.  

The Veteran's service treatment records, VA medical records, 
and partial copies of his Social Security records have been 
obtained.  He and his wife provided sworn testimony during a 
hearing before the undersigned Veterans Law Judge.  He and 
his representative have presented written arguments in 
support of his claims.  

Although the record is missing a copy of the Social Security 
administrative decision awarding benefits to the Veteran, the 
Board notes that the medical evidence relied upon by that 
agency is contained in his claims file.  Governing precedent 
requires that when a veteran is receiving disability benefits 
from the Social Security Administration (SSA), the VA has a 
duty to consider the same evidence considered by that agency 
in making any decision regarding entitlement to VA benefits.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  In this 
case, access to the SSA medical records is helpful to the 
Board.  However, because the Veteran's unemployability status 
is not at issue here, obtaining complete SSA records is less 
important.  Because the resolution of this case revolves 
around uniquely-VA administrative matters, such as when the 
Veteran filed a claim for an increased disability rating, the 
Board finds that complete SSA records are not crucial to the 
resolution of this appeal.  To the extent that the medical 
evidence reflecting the period of time between August 2002 
and August 2003 is also critical to the resolution of this 
case, we note that because the SSA granted disability 
benefits to the Veteran prior to August 2002, a complete copy 
of the decision awarding benefits would be unhelpful as to 
these points.

We are satisfied that all relevant and obtainable evidence 
pertinent to the issues decided herein has been obtained.  
All relevant records and contentions have been carefully 
reviewed.  Thus, the Board concludes that VA has satisfied 
its duties to notify and assist.  

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The VA granted the Veteran's application for nonservice-
connected pension benefits in May 1998, finding that in light 
of his education and work experience, he was unemployable due 
to a combination of nonservice-connected disabilities.  In a 
March 2000 decision, the VA granted the Veteran's claim for 
service connection for post-traumatic stress disorder (PTSD), 
awarding a 30 percent disability rating.  At the same time, 
the RO proposed a finding of incompetency, based upon the 
Veteran's inability to manage monetary benefits due to 
abundant medical evidence showing his overpowering addiction 
to illegal drugs.  This evidence included the Veteran's own 
statement during a VA examination that if he had extra money, 
he would spend it obtaining drugs.  After observing due 
process requirements, the finding of incompetency was 
implemented in July 2000.  

VA medical records show that the Veteran was hospitalized for 
substance abuse treatment in June 2003.  After successfully 
completing the VA's drug rehabilitation program, he was 
transferred to the psychiatric unit to address PTSD issues 
that arose.  It appears that he has remained drug-free since 
that time.  The Board congratulates him for his success and 
commends him for his daily efforts in this regard.

The Veteran filed a claim for an increase in the disability 
rating assigned to his PTSD, which was received by VA on 
August 8, 2003.  Although he did not specify that he believed 
his PTSD rendered him unemployable in this document, such 
claims must be liberally construed.  Where a veteran:  (1) 
submits evidence of a medical disability; (2) makes a claim 
for the highest rating possible; and (3) submits evidence of 
unemployability, the requirement in 38 C.F.R. § 3.155(a) that 
an informal claim "identify the benefit sought" has been 
satisfied and VA must consider whether the veteran is 
entitled to a rating based upon unemployability.  Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In this case, he 
noted that he had been and remained hospitalized and 
requested an increased rating for his PTSD.  We therefore 
find that the requirements for viewing this claim for an 
increased disability rating as a concurrent, informal claim 
for unemployability compensation have been met.  

In general, the effective date of an award based on an 
original claim for benefits is based on the filing of a claim 
for such benefits, or the date entitlement arose, whichever 
is the later.  38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.151, 3.400.  
See Wells v. Derwinski, 3 Vet. App. 307 (1992).  Benefits are 
generally awarded based on the date of receipt of the claim.  
38 C.F.R. §§ 3.1(r), 3.400.

With regard to the effective date assigned to increased 
disability compensation ratings, including total disability 
ratings, governing regulation provides that the effective 
date will be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
the claim is received within one year from such date, 
otherwise the effective date will be the date of receipt of 
the claim.  38 C.F.R. § 3.400(o)(2).  An effective date for a 
claim for increase may also be granted prior to the date of 
claim if it is factually ascertainable that an increase in 
disability had occurred within one year from the date of 
claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 3.400(o)(1) 
and (2) (2008); see Harper v. Brown, 10 Vet. App. 125, 126 
(1997).

A TDIU may be assigned, where the schedular rating is less 
than total, when the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of 
service connected disability. 38 C.F.R. §§ 3.340, 3.341, 
4.16.  The regulations further provide that if there is only 
one such disability, it must be rated at 60 percent or more; 
and if there are two or more disabilities, at least one 
disability must be rated at 40 percent or more, and 
sufficient additional disability must bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a).  In any 
event, it is the policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service connected disability shall be 
rated totally disabled.  38 C.F.R. § 4.16(b).  Thus, if a 
veteran fails to meet the applicable percentage standards 
enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating 
is for consideration where the veteran is unemployable due to 
service connected disability.  38 C.F.R. § 4.16(b); see also 
Fanning v. Brown, 4 Vet. App. 225 (1993).

Construing the Veteran's August 2003 claim for an increased 
disability rating as a concurrent, informal claim for a total 
disability rating based upon unemployability yields the 
conclusion that an effective date of August 2003 is warranted 
for the award of a total disability rating based upon 
unemployability.  All the evidence reflecting the time period 
subsequent to the Veteran's successful drug rehabilitation 
program in June 2003 shows that his PTSD was so severe as to 
render him unemployable.  As PTSD is the Veteran's only 
service-connected disability, the percentage standards set 
forth in 38 C.F.R. § 4.16(a), were met as of August 2003, 
when the RO assigned a 70 percent disability rating for PTSD.  
Thus, to this extent, the evidence supports the Veteran's 
claim for an earlier effective date of August 2003, the date 
of the Veteran's claim, for the award of a total disability 
rating based upon unemployability.

However, as noted above, an effective date for a claim for 
increase may also be granted prior to the date of claim if it 
is factually ascertainable that an increase in disability had 
occurred within one year from the date of claim.  Since the 
Veteran has not appealed the effective date of the 70 percent 
schedular rating for PTSD, consideration of whether an 
effective date prior to August 2003 (at which point a 
30 percent disability rating for PTSD was in effect) is 
warranted for the total disability rating based upon 
unemployability award involves the question of whether the 
evidence supports the assignment of an extra-schedular total 
disability rating based upon unemployability under the 
provisions of 38 C.F.R. § 4.16(b).

That the Veteran was actually unemployable during the year 
prior to August 2003 is undisputed.  The question is why he 
was unemployable.  The evidence of record points to his drug 
problems as the source of his unemployability rather than his 
PTSD.  The report of an August 2004 VA examination contains 
the observation that there was a "dramatic exacerbation of 
the symptoms of PTSD when his substance and alcohol abuse 
ceased."  During the hearing on appeal, the Veteran himself 
echoed this, testifying that he believes his conditions 
worsened and his "true PTSD" set in after he was off of 
drugs.  [Transcript, p. 4]  The Veteran's own argument that 
the VA's earlier finding of incompetency shows he was 
unemployable due to PTSD is inaccurate.  He was found 
incompetent to handle money specifically and solely on 
account of his drug problem, rather than his PTSD.  
Similarly, the VA's prior award of pension supports only the 
conclusion that he was unemployable, the grant of pension was 
not based upon impairment from PTSD.

In light of the evidence of record, including the Veteran's 
testimony, but with particular emphasis upon the VA 
examiner's assessment that the Veteran's PTSD symptoms 
increased after his detoxification, the Board cannot find 
that an effective date prior to August 2003 is warranted for 
the grant of a total disability rating based upon 
unemployability.  The evidence simply does not show that the 
Veteran was rendered unemployable by PTSD symptoms; i.e., by 
his service-connected disability, prior to August 2003.  Even 
after giving a liberal reading to the evidence of record and 
construing the evidence in the light most favorable to the 
Veteran, it is not factually ascertainable that an increase 
in functional impairment on account of his PTSD had occurred 
within one year from the August 2003 date of claim.  The 
preponderance of the evidence is thus against the claim for 
an effective date earlier than August 2003.


ORDER

An effective date of August 8, 2003, but no earlier, for the 
award of a total disability rating for compensation based 
upon unemployability due to service-connected disability, is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


